DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

2.	Claim 1-8, 11-13, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over FARKASH; Eyal et al. US 20150319473 A1 (hereafter Farkash) and in further view of McElhatten; David et al. US 20150312618 A1 (hereafter McElhatten). 

Regarding claim 1, “A channel playing method, comprising: obtaining, by a video server, channel playing statistical information of a terminal, wherein the channel playing statistical information comprises a plurality of channel identifiers” Farkash teaches (para 12, 41-44 and 48-49 – providing mosaic to terminal devices wherein element 400 obtains channel playing statistical information comprises a plurality of channel identifiers”; Regarding “updating, by the video server, subchannels of a mosaic channel based on the channel identifiers in the channel playing statistical information; and sending, by the video server, a channel generation instruction to a mosaic generator, wherein the channel generation instruction is used to instruct the mosaic generator to generate a mosaic channel bitstream that comprises the updated subchannels and channel identifiers of the updated subchannels, and the channel generation instruction comprises the channel identifiers of the updated subchannels” Farkash teaches transmitting from a headend device subchannels of a mosaic channel based on the channels identified from channel playing statistics information and enabling an interactive app 340 to generate a mosaic (para 12, 38, 41-44 and 48-49)(see also Farkash para 39 mosaic is provided according to personal preferences in addition to the statistical information identified in relation to para 12, 41-44 and 48-49). A person of ordinary skill in the art would have understood that based on Farkash’s invention, after the statistical information is obtained to identify channels for a mosaic, then preference information is utilized to select subchannels (para 12, 38, 41-44 and 48-49)(see also Farkash para 39 mosaic is provided according to personal preferences in addition to the statistical information identified in relation to para 12, 41-44 and 48-49). 
	Whereas Farkash does not use the term “updating” as claimed, in an analogous art, McElhatten teaches the deficiency of Farkash (para 52, 72). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Farkash’s invention for providing a private mosaic stream to a viewer based on statistical data for channels indicating channel popularity by further incorporating known elements of McElhatten invention for providing a mosaic channel to a viewer device and continually 
Regarding claim 2, “wherein the channel playing statistical information further comprises playing frequencies of a plurality of channels, and the updating, by the video server, of the subchannels of a mosaic channel based on the channel identifiers in the channel playing statistical information comprises: updating, by the video server, the subchannels of the mosaic channel based on the play frequencies of the plurality of channels and the channel identifiers” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Farkash para 48-49 popularity corresponds to more viewers watching the content and corresponds to frequency; see also McElhatten (para 43).
Regarding claim 3, “further comprising: sending, by the video server, a mosaic channel list to the terminal, wherein the mosaic channel list comprises information about the mosaic channel, and the information about the mosaic channel is used by the terminal to obtain the mosaic channel bitstream” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Farkash para 61-62 - In response to a viewer's request, tuner 310 may be tuned (step 910) to the private mosaic service as transmitted from satellite 20; Processing may continue with STB 300 retrieving (step 930) the preference settings for the selected preview channels and their associated dependency data. Tuner 210 may tune (940) to the required frequency to receive the required base layers. Tuner 210 may also tune (950) to receive the required dependent layers.
Regarding the method claims 4-8, 11, server claims 12-13, and terminal claims 15-19, the claims are grouped and rejected with the method claims 1-3 because the steps of the method claims are met by the disclosure of the apparatus and methods of the reference(s) as discussed in the rejection of claims 1-3 and because the steps of the method claims 1-3 are interpreted as a method corresponding to a headend transmitting components and method claims . 

Claim 9-10, 14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over FARKASH; Eyal et al. US 20150319473 A1 (hereafter Farkash) and in further view of McElhatten; David et al. US 20150312618 A1 (hereafter McElhatten) and in further view of Vaysman; Arthur US 20070011702 A1 (hereafter Vaysman).
Regarding claim 9, “wherein the obtaining, by the terminal, of the information about subchannels of a mosaic channel from the mosaic channel bitstream based on the indication information comprises: obtaining, by the terminal, the information about the subchannels of the mosaic channel from a program map table PMT of the mosaic channel bitstream” FARKASH and McElhatten as discussed in the rejection of claims 1-3 disclose all the elements of claim 9 except a program map table. However, in an analogous art, Vaysman discloses the deficiency (para 70 and Fig. 28, para 190-193, 203, 230).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Farkash and McElhatten’s invention for providing a private mosaic stream to a viewer based on statistical data for channels indicating channel popularity by further incorporating known elements of McElhatten invention for providing a mosaic channel to a viewer device and the information about the subchannels of the mosaic channel from a program map table PMT of the mosaic channel bitstream because the combination of elements according to known methods produces predictable results for enabling a receiver to utilized known elements for processing stream data. Regarding claim 10, “wherein the receiving, by a terminal, of the mosaic channel bitstream comprises: obtaining, by the terminal, a mosaic channel list from a video server, wherein the mosaic channel list comprises information about the mosaic channel; and receiving, by the terminal, the mosaic channel bitstream from a mosaic generator based on the information about the mosaic channel” is further rejected on obviousness grounds as discussed in the rejection of claim 9 wherein McElhatten teaches providing a program guide understood as a listing of channels (para 19, 63, 79); see also Vaysman para 124.
The server claim 14 and the terminal claim 20 are further rejected on obviousness grounds as discussed in the rejection of claims 9-10 because the steps of the method claims 9-10 are met by the disclosure of the apparatus and methods of the reference(s) as discussed in the rejection of claims 9-10 and because the steps of the method are easily converted to corresponding server and terminal claims by one of ordinary skill in the art. 

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO CASTRO whose telephone number is (571)270-3950.  The examiner can normally be reached on Monday to Friday from 10am to 6pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO CASTRO/Primary Examiner, Art Unit 2421